Adjudication unanimously affirmed. Memorandum: The prosecutor offered legitimate race-neutral reasons for the peremptory exclusion of two prospective Black jurors and Supreme Court properly denied defendant’s motion for a mistrial (see, Batson v Kentucky, 476 US 79; People v Hernandez, 75 NY2d 350, affd 500 US —, 111 S Ct 1859; People v Simmons, 171 AD2d 1053, affd 79 NY2d 1013).
There is no merit to defendant’s contention that prosecutorial misconduct during summation deprived him of a fair trial. (Appeal from Adjudication of Supreme Court, Erie County, Glownia, J. — Youthful Offender.) Present — Callahan, J. P., Boomer, Balio, Lawton and Doerr, JJ.